Citation Nr: 1223992	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  97-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from October 1983 to October 1992, including in the Southwest Asia theater of operations. 

This claim initially came to the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by RO that had denied reopening the previously denied claim.  

The Board remanded the matter to the RO in April 2006 and April 2008 and, after reopening the claim, in March 2010.    

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a diagnosed psychiatric disorder in service or for many years thereafter.

2.  The recently demonstrated major depressive disorder and anxiety disorder are not shown to be due to an event or incident of the Veteran's period of active service.

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an acquired psychiatric disorder since service.  

4.  The Veteran is not shown to have a current diagnosis of PTSD.  



CONCLUSION OF LAW

The Veteran's disability manifested by a major depressive disorder or anxiety disorder is not due to disease or injury that was incurred in or aggravated by service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on the claim being decided by letters dated in November 2001, March 2006, July 2006, November 2006, January 2007, June 2008 and June 2010.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  

As well, it identified the evidence it had requested and/or received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it had been unsuccessful in obtaining the Veteran's records from the Social Security Administration (SSA), but would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  

The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent most of the notice letters after initially deciding the Veteran's claim.  They are thus untimely.  

The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his claim, including service treatment and personnel records, post-service VA treatment records, including from individuals who allegedly told the Veteran he had PTSD, and records from the SSA.  

As previously indicated, however, with regard to the latter records, the RO was unsuccessful.  In December 2006, SSA responded that it was unable to locate any records referring to the Veteran.  

The RO also afforded the Veteran a VA examination in support of this claim so that a medical examiner could address the nature and likely etiology of the claimed psychiatric disorder.  The Veteran has not since asserted that the report of this examination is inadequate to decide his claim.


II.  Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, on the basis that it developed as secondary to certain military experiences.  

According to the Veteran's written statements submitted during the course of this appeal, including in October 2000, July 2004, February 2005 and April 2011, one experience involved a parachute jump when he reported seeing a light inside his head that caused him to lose consciousness and land in trees and to be dragged through the sand for twenty feet.  

The Veteran also asserts that, after a possible missile explosion near his camp, he was asked to take off his gas mask first, before all other soldiers and, on another occasion, was required to unload an entire trailer full of equipment without help from others.  He believes that, in both situations, he was singled out and treated unfairly due to his ethnicity.  

According to the history recorded during the VA examination conducted in January 1997, the Veteran experienced no stressors during his service in Saudi Arabia.  According to the history recorded during a VA examination conducted in March 2002, his service in Saudi Arabia was stressful because he knew he was constantly in danger.  

In March 2002, the Veteran reported that the aforementioned parachute jump occurred at Fort Bragg and resulted in him being caught in the tree and isolated from the rest of his unit for an hour and then falling and breaking his foot.  In addition, he reported that, once while flying on an airplane, he thought that it was going to crash when the pilot flew through some bad updrafts.  

The Veteran reports receiving VA treatment for mental health complaints since December 2004 and having two individuals, including a doctor, tell him that he had PTSD due to his military experiences.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including psychosis, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA amended this regulation during the course of this appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010); 75 FR 41092 (to be codified as amended at 38 C.F.R. § 3.304(f)).  It applies to claims pending before the Board on or after July 12, 2010.  


A.  PTSD

The post-service medical evidence of record fails to satisfy the first and second elements of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f) because it does not include a diagnosis of PTSD, linked or not to any alleged in-service stressor.  

Rather, according to the evidence, including VA and private treatment records, although the Veteran had reported mental health complaints since his discharge from service, no medical professional has attributed any such complaints to PTSD or otherwise diagnosed PTSD.  

The Veteran's assertion that he has such a condition, thus, represents the only evidence of record diagnosing PTSD.  The Veteran is competent to report that he feels certain mental health symptoms such as stress and sadness as they are capable of lay observation.  

However, the Veteran does not possess a recognized degree of medical knowledge to diagnose a psychiatric disorder, or more specifically, PTSD manifested by such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of medical evidence showing a diagnosis of PTSD, the Board concludes that such a disability was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this matter, the evidence is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  


B.  Psychiatric Disorder Other than PTSD

The post-service medical documents, including VA treatment records dated since 2004 and a report of VA psychiatric examination conducted in December 2010, show that the Veteran currently has a psychiatric disability variously diagnosed as a major depressive disorder and an anxiety disorder.  Thus, the question is whether either disorder is related to an event or incident of the Veteran's active service.

A careful review of the service treatment records shows that, during service, the Veteran did not manifest any findings referable to a diagnosed psychiatric disorder.  During an examination in July1991, when queried as to whether he had had depression or excessive worry, he noted that he did not know.  The examiner did not diagnose a psychiatric disorder at that time.

Moreover, following discharge, from 1993 to 2002, the Veteran underwent VA psychiatric examinations when examiners did not enter a diagnosis of an acquired psychiatric disorder.  

In 2004, during a VA mental health consultation, a social worker first diagnosed him with a major depressive disorder, single episode and an anxiety disorder, NOS.  These disorders were noted to be related on Axis IV to problems with his primary support group.  

At a December 2010 VA examination, a VA psychologist noted an Axis I diagnosis of anxiety disorder, NOS.  The examiner noted that the Veteran endorsed having mild and transient stress related to a few different areas that were often expected reactions to real stressors.  Significantly, the examiner added that the Veteran denied having any clinically significant mood symptoms in the past year.  

The psychologist is the sole medical professional who has addressed the etiology of the Veteran's psychiatric disability in this case.  

In a report of VA examination conducted in December 2010, this examiner ruled out a relationship between the demonstrated psychiatric condition and the Veteran's period of active service.  The VA examiner opined that, because the Veteran reported experiencing more intense and frequent anxiety and irritability during service and in the years immediately following discharge, his current anxiety was less likely than not related the symptoms that he had during service.  While he noted having some mild and transient anxiety, these symptoms did not appear to cause significant impairment in his social and occupational functioning.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  His assertions thus represent the only evidence of record linking his psychiatric disability to active service.  

As previously indicated, the Veteran is competent to report anxiety and stress, symptoms capable of lay observation, but not competent to relate etiologically a psychiatric disability to his active service, including the alleged stressors.  Jandreau v. Nicholson, 492 F.3d at 1377.  

In the absence of competent evidence linking that the currently demonstrated psychiatric disability to the Veteran's active service, the Board finds that service connection must be denied.  

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  



ORDER

Service connection for an innocently acquired psychiatric condition, to include claimed PTSD, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


